Dismissed and Memorandum Opinion filed April 8, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00214-CV
____________
 
ANDRE COLEMAN, Appellant
 
V.
 
BRENDA RUTH MITCHELL, Appellee
 

 
On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 2009-03949
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from an order signed July 29,
2009. This appeal was assigned to this court by the Harris County District
Clerk’s office on March 4, 2010. On March 8, 2010, this court was notified that
the appeal was assigned to this court in error, and that it is actually an
appeal to the presiding judge of the 312th District Court from the associate
judge’s ruling. 
On March 16, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeal unless any party filed
a response demonstrating grounds for continuing the appeal on or before March
26, 2010. See Tex. R. App. P. 42.3(a). Appellant’s response failed to
state grounds for continuing the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.